Fourth Court of Appeals
                                San Antonio, Texas
                                      April 12, 2016

                                   No. 04-15-00704-CR

                                   Juan Erik FLORES,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B14289
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
May 6, 2016. No further extensions will be granted.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court